                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 19-03072-EPB
Gary Stephen Von Lutzow                                                                                    Chapter 7
Chastity Lee Von Lutzow
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0970-2                  User: dominquez                    Page 1 of 1                          Date Rcvd: Mar 29, 2019
                                      Form ID: 309A                      Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Mar 31, 2019.
db/jdb         +Gary Stephen Von Lutzow,     Chastity Lee Von Lutzow,    4104 E. Reins Road,
                 Gilbert, AZ 85297-9512
15499666       +CF CAPITAL FINANCE INC.,     PO BOX 580,    MESA AZ 85211-0580
15499668        FINGERHUT,    PO BOX 70281,    PHILADELPHIA PA 19176-0281
15499671        GENESIS FS CARD SERVICES,     PO BOX 23039,    COLUMBUS GA 31902-3039
15499672        MATRIX,    PO BOX 6812,   CAROL STREAM IL 60197-6812
15499674       +SAN TAN SURGERY CENTER,     1704 E. BOSTON STREET,    GILBERT AZ 85295-6224
15499676        SURGE,   PO BOX 6812,    CAROL STREAM IL 60197-6812
15499677        TOTAL VISA,    PO BOX 5220,    SIOUX FALLS SD 57117-5220

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: robert@larsonlawaz.com Mar 30 2019 01:36:31        ROBERT LARSON,
                 LARSON LAW OFFICE PLLC,   3707 E SOUTHERN AVE,     MESA, AZ 85206
tr              EDI: FRWBROWN.COM Mar 30 2019 05:08:00      ROGER W. BROWN,     P.O. BOX 32967,
                 PHOENIX, AZ 85064-2967
smg             EDI: AZDEPREV.COM Mar 30 2019 05:08:00      AZ DEPARTMENT OF REVENUE,     BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,   PHOENIX, AZ 85007-2650
15499664        EDI: GMACFS.COM Mar 30 2019 05:08:00      ALLY,    PO BOX 78234,    PHOENIX AZ 85062-8234
15499665        EDI: CAPITALONE.COM Mar 30 2019 05:08:00      CAPITAL ONE,     PO BOX 30281,
                 SALT LAKE CITY UT 84130-0281
15499667       +E-mail/Text: CCICollectionsGlobalForms@cox.com Mar 30 2019 01:38:43        COX COMMUNICATIONS,
                 P.O. BOX 78071,   PHOENIX AZ 85062-8071
15499669        EDI: TCISOLUTIONS.COM Mar 30 2019 05:08:00       FIRST ACCESS,    PO BOX 5220,
                 SIOUX FALLS SD 57117-5220
15499670        EDI: AMINFOFP.COM Mar 30 2019 05:08:00      FIRST PREMIER BANK,     P.O. BOX 5529,
                 SIOUX FALLS SD 57117-5529
15499673        EDI: MERRICKBANK.COM Mar 30 2019 05:08:00       MERRICK BANK,    PO BOX 660702,
                 DALLAS TX 75266-0702
                                                                                                TOTAL: 9

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
15499675          SPRINT,   PO BOX 4181,   NE 69197-4181
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Mar 31, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on March 29, 2019 at the address(es) listed below:
              ROBERT LARSON    on behalf of Joint Debtor Chastity Lee Von Lutzow robert@larsonlawaz.com,
               rlarson8674@gmail.com
              ROBERT LARSON    on behalf of Debtor Gary Stephen Von Lutzow robert@larsonlawaz.com,
               rlarson8674@gmail.com
              ROGER W. BROWN   rogerbrowntrustee@live.com, rwb@trustesolutions.net,rrwwbb@hotmail.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                            TOTAL: 4




         Case 2:19-bk-03072-EPB Doc 6 Filed 03/29/19                                Entered 03/31/19 22:01:37                Desc
                             Imaged Certificate of Notice                           Page 1 of 3
Information to identify the case:
Debtor 1              Gary Stephen Von Lutzow                                           Social Security number or ITIN         xxx−xx−7698
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              Chastity Lee Von Lutzow                                           Social Security number or ITIN         xxx−xx−3325
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            District of Arizona
                                                                                        Date case filed for chapter 7 3/20/19
Case number:          2:19−bk−03072−EPB


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/17

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Your case could be dismissed if you do not file the required documents, fail to
appear at the meeting of creditors or if you do not provide photo identification and proof of social security number to
the trustee at the meeting.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Gary Stephen Von Lutzow                             Chastity Lee Von Lutzow

2.      All other names used in the
        last 8 years

3.     Address                               4104 E. Reins Road                                      4104 E. Reins Road
                                             Gilbert, AZ 85297                                       Gilbert, AZ 85297

4.     Debtor's attorney                     ROBERT LARSON                                          Contact phone 480−459−6080
                                             LARSON LAW OFFICE PLLC                                 Email: robert@larsonlawaz.com
       Name and address                      3707 E SOUTHERN AVE
                                             MESA, AZ 85206

5.     Bankruptcy trustee                    ROGER W. BROWN                                         Contact phone 602−274−4231
                                             P.O. BOX 32967                                         Email: rogerbrowntrustee@live.com
       Name and address                      PHOENIX, AZ 85064−2967
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1




     Case 2:19-bk-03072-EPB Doc 6 Filed 03/29/19                                       Entered 03/31/19 22:01:37                    Desc
                         Imaged Certificate of Notice                                  Page 2 of 3
Debtor Gary Stephen Von Lutzow and Chastity Lee Von Lutzow                                                        Case number 2:19−bk−03072−EPB


6. Bankruptcy clerk's office                    U.S. Bankruptcy Court, Arizona                                    Office Hours:
                                                230 North First Avenue, Suite 101                                 8:30 am − 4:00 pm Monday−Friday
    Documents in this case may be filed at this Phoenix, AZ 85003−1727
    address. You may inspect all records filed
    in this case at this office or online at                                                                      Contact Phone: (602) 682−4000
    www.pacer.gov.
                                                                                                                  Date: 3/29/19

7. Meeting of creditors                          April 22, 2019 at 01:30 PM                                       Location:

    Debtors must attend the meeting to be        The meeting may be continued or adjourned to a                   US Trustee Meeting Room, 230
    questioned under oath. In a joint case,      later date. If so, the date will be on the court                 N. First Avenue, Suite 102,
    both spouses must attend. Creditors may
    attend, but are not required to do so.       docket.                                                          Phoenix, AZ


8. Presumption of abuse                          The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                     Filing deadline: 6/21/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                 You must file a complaint:
                                                 • if you assert that the debtor is not entitled to
                                                   receive a discharge of any debts under any of the
                                                   subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                   or

                                                 • if you want to have a debt excepted from discharge
                                                   under 11 U.S.C § 523(a)(2), (4), or (6).

                                                 You must file a motion:
                                                 • if you assert that the discharge should be denied
                                                   under § 727(a)(8) or (9).


                                                 Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                 The law permits debtors to keep certain property as              conclusion of the meeting of creditors
                                                 exempt. If you believe that the law does not authorize an
                                                 exemption claimed, you may file an objection.


10. Proof of claim                               No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                 it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    Please do not file a proof of claim unless   that you may file a proof of claim and stating the deadline.
    you receive a notice to do so.               Deadline for holder(s) of a claim secured by a security interest in the debtor's principal residence (Rule
                                                 3002(c)(7)(A): 70 Days from Case Filed Date.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                 to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                                 have any questions about your rights in this case.


12. Exempt property                              The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                 distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                 the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                 exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                 objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                  page 2




     Case 2:19-bk-03072-EPB Doc 6 Filed 03/29/19                                               Entered 03/31/19 22:01:37                          Desc
                         Imaged Certificate of Notice                                          Page 3 of 3
